Citation Nr: 0918157	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  08-09 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a right leg 
disability.

3.  Entitlement to service connection for a lower back 
disability, including as secondary to the service-connected 
scar residuals of inservice shrapnel wound to the right knee 
and lower leg.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to January 
1946.  Service personnel and service treatment records show 
the Veteran was awarded the Bronze Star Medal, Purple Heart 
Medal and the Combat Infantryman Badge.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska in which service connection for mild 
degenerative joint disease, medial compartment, right knee 
(claimed as a right knee and right lower leg condition), and 
for degenerative disc disease, lumbar spine (claimed as a 
back condition) was denied.

A motion to advance this case on docket was granted by the 
Board in April 2009.  See 38 U.S.C.A. § 7101 (West 2002 & 
Supp. 2007); 38 C.F.R. § 20.900(c) (2008).

The Veteran testified before the undersigned Veterans Law 
Judge in April 2009.  A transcript of the hearing is 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran testified before the undersigned Veterans Law 
Judge that he believes his current right knee and right leg 
disabilities are the result of his active service, and that 
his current lower back disability is the result of his right 
knee and leg disabilities.  In particular, he testified that 
he sustained several injuries during his service.  He 
described sustaining shrapnel wounds to the right knee and 
leg.  He was able to dig out the metal fragments but later 
developed an infection which required hospitalization for 
approximately two months.  He also testified that he fell, 
landing on his knees and striking his right leg and knee on 
several occasions, and that, on one occasion trying to avoid 
mortar fire in the open, he sought cover under a tree only to 
have a shell strike the tree and the tree to fall on him, 
injuring his back.  He also testified that he carried nearly 
his own weight in gear, as he carried extra ammunition, 
Bangalore torpedoes, and explosives as well as his own gear.  
As a slight person, he argued, this could have also caused 
his current right knee, right leg, and back problems.

In April 2009, the Veteran or his representative submitted a 
newspaper article in support of this argument.  The article 
quoted Vice Chief of Staff, General Peter Chiarelli, as 
saying that carrying the combat load of more than 100 pounds 
for extend periods over rough terrain does have an effect on 
the soldier's body.  These effects were identified as stress 
fractures, and chronic muscle or tendon inflammation.  The 
Veteran did not waive review of the Agency of Original 
Jurisdiction.  See 38 C.F.R. § 20.1304.

Service personnel and service treatment records show the 
Veteran was awarded the Purple Heart Medal and the Combat 
Infantryman Badge for service in the Belgian Fourragere.  He 
served in the 3610th Quartermaster Truck Company as a 
mechanic and rifleman.  These records show that he also 
trained as a tank destroyer.  The Veteran's participation in 
combat is confirmed, and his sworn testimony of his injuries 
is entirely consistent with such service.  See 38 U.S.C.A. § 
1154(b) (West 2002) and Pentecost v. Principi, 16 Vet. App. 
124, 128-9. (2002).

VA examinations conducted in June 2007 and May 2008 show the 
Veteran is diagnosed with degenerative joint disease of the 
right knee and degenerative disc disease of the lumbar spine 
with bilateral lower extremity radiculopathy.  The examiner 
in June 2007 opined that the diagnosed right knee condition 
was not the result of the inservice shrapnel wound, and the 
examiner in May 2008 opined that the diagnosed lower back 
disability was not the result of the service-connected scars 
of the right knee.  However, neither examination considered 
whether the Veteran's claimed right knee, right leg, and 
lower back disabilities could be the result of any other 
incident of the Veteran's active service.  Moreover, the 
Veteran testified in April 2009 as to additional injuries he 
sustained during his service, and in greater detail.  This 
information was not before the examiners in June 2007 or May 
2008.

Therefore, additional VA examination to determine the 
etiology of the Veteran's diagnosed right knee, right leg, 
and lower back disabilities is therefore required.  See Barr 
v. Nicholson, 21Vet. App 303 (2007); McClendon v. Nicholson, 
20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
directed.

1.  Schedule the Veteran for examination 
by the appropriate medical professionals 
to determine the nature, extent, and 
etiology of any and all right knee, right 
leg, and lower back pathology.  All 
indicated tests and studies should be 
performed. The claims folder, including 
any newly submitted or obtained evidence, 
a copy of this remand, and the transcript 
of the Veteran's April 2009 testimony 
must be sent to the examiners for review.

The examiners are to provide opinions as 
to the following:

a)	whether it is as least as likely as 
not that any diagnosed right knee 
and right leg pathology had its 
onset during active service or is in 
any way the result of the Veteran's 
active service or any incident 
therein, to include wear and tear 
from carrying gear and his combat 
injuries, including but not limited 
to the shrapnel wound, described in 
the April 2009 hearing
b)	whether it is as least as likely as 
not that any diagnosed lower back 
pathology had its onset during 
active service or is in any way the 
result of the Veteran's active 
service or any incident therein, 
including wear and tear from 
carrying gear and his combat 
injuries described in the April 2009 
hearing or, in the alternative, it 
is as least as likely as not that 
any diagnosed lower back pathology 
is the result of the service 
connected residuals of shrapnel 
wounds to the right knee and right 
leg or any other inservice injury to 
the right knee and right leg.

The examiners must provide complete 
rationales for any opinions expressed.

2. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
Veteran's claims for service connection 
for right knee and right leg disabilities 
and for a lower back disability, 
including as secondary to the residuals 
of shrapnel wounds to the right knee and 
right leg, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand. If any decision remains adverse 
to the Veteran, furnish him with an 
supplemental statement of the case and 
afford a reasonable period of time within 
which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The Veteran need take no 
action until he is so informed. The Veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The Veteran is advised that failure to appear for any 
scheduled VA examinations without good cause could result in 
the denial of his claims. 38 C.F.R. § 3.655 (2006). See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). The Board 
intimates no opinion as to the ultimate outcome of this case

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



